889 F.2d 291
281 U.S.App.D.C. 276
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.William E. HOLMES, Appellant,Aetna Casualty & Surety Companyv.LEON N. WEINER AND ASSOCIATES, INC.And consolidated cases
No. 85-5192.
United States Court of Appeals, District of Columbia Circuit.
Sept. 6, 1989.

Before WALD, Chief Judge, and BUCKLEY and STEPHEN F. WILLIAMS, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of this court's order to show cause filed May 18, 1989 and the responses thereto, appellee's motions for summary affirmance and the responses and replies thereto, appellee's motions for sanctions on appeal and the oppositions thereto, it is


2
ORDERED that the order to show cause be discharged.  It is


3
FURTHER ORDERED that appellee's motions for summary affirmance of each of the orders on appeal be granted.  It is clear under WMATA v. Johnson, 467 U.S. 925, reh'g denied, 468 U.S. 1226 (1984), and Keener v. WMATA, 800 F.2d 1173 (D.C.Cir.1986), cert. denied, 480 U.S. 918 (1987), that the district court correctly dismissed these suits.  Accordingly, we affirm.  Moreover, we conclude that the district court did not abuse its discretion in awarding Rule 11 sanctions against Scott and Bartley.    See International Brotherhood of Teamsters, Chauffeurs, Warehousemen & Helpers of America v. Association of Flight Attendants, AFL-CIO, 864 F.2d 173 (D.C.Cir.1988).  It is


4
FURTHER ORDERED that the motions for sanctions on appeal be denied.


5
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.